Exhibit 10.1

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Sixth Amendment”) is made as of December 8,
2015, by and between ARE-SAN FRANCISCO NO. 17, LLC, a Delaware limited liability
company (“Landlord”), and FLUIDIGM CORPORATION, a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated as
of September 14, 2010, as amended by that certain First Amendment to Lease dated
as of September 22, 2010, as further amended by that certain letter agreement
dated August 2, 2012, as further amended by that certain Second Amendment to
Lease dated as of April 9, 2013 (“Second Amendment”), as further amended by that
certain Third Amendment to Lease dated as of June 25, 2013 (“Third Amendment”),
as further amended by that certain Fourth Amendment to Lease dated as of June 4,
2014, and as further amended by that certain Fifth Amendment to Lease dated as
of September 15, 2014 (as amended, the “Lease”). Pursuant to the Lease, Tenant
leases certain premises consisting of approximately 70,696 rentable square feet
(“Current Premises”) in a building located at 7000 Shoreline Court, South San
Francisco, California. The Current Premises are more particularly described in
the Lease. Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the Current
Premises by adding approximately 24,039 rentable square feet of space on the
second floor of the Building, as set forth on Exhibit A attached to this Sixth
Amendment (collectively, the “Fourth Expansion Premises”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Fourth Expansion Premises. In addition to the Current Premises, commencing on
the Fourth Expansion Premises Commencement Date (as defined below), Landlord
leases to Tenant, and Tenant leases from Landlord, the Fourth Expansion
Premises.

 

2. Delivery. Landlord shall use reasonable efforts to deliver the Fourth
Expansion Premises to Tenant vacant (except for Landlord’s Furniture, if any),
with the carpets in the Premises steam cleaned, the floors in the Premises waxed
and surfaces within the Premises wiped down and otherwise in substantially the
same condition in which the Fourth Expansion Premises are in as of the date of
this Sixth Amendment (other than with respect to any furniture, fixtures and
equipment that is the property of the existing tenant) (“Delivery” or “Deliver”)
on or before the Target Fourth Expansion Premises Commencement Date. The “Target
Fourth Expansion Premises Commencement Date” shall be April 1, 2016. If Landlord
fails to timely Deliver the Fourth Expansion Premises, Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, and this Sixth
Amendment shall not be void or voidable. Notwithstanding the foregoing, if
Landlord fails to Deliver the Fourth Expansion Premises to Tenant on or before
the date that is 60 days after the Target Fourth Expansion Premises Commencement
Date (as such date may be extended for Force Majeure delays and Tenant Delays),
then the Fourth Expansion Premises Rent Commencement Date shall be delayed 1 day
for each day thereafter until Landlord Delivers the Fourth Expansion Premises to
Tenant.

The “Fourth Expansion Premises Commencement Date” shall be the date Landlord
Delivers the Fourth Expansion Premises to Tenant; provided, however, that in no
event shall the Fourth Expansion Premises Commencement Date occur prior to
April 1, 2016, unless the Fourth Expansion Premises become available for
Delivery by Landlord and Tenant agrees in writing to accept Delivery prior to
such date. The “Fourth Expansion Premises Rent Commencement

 

LOGO [g90931g98m14.gif]



--------------------------------------------------------------------------------

Date” shall be the date that is 2 months after the Fourth Expansion Premises
Commencement Date. Upon request of Landlord, Tenant shall execute and deliver a
written acknowledgment of the Fourth Expansion Premises Commencement Date in
substantially the form of the “Acknowledgement of Commencement Date” attached to
the Second Amendment as Exhibit B; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder.

For the period of 60 consecutive days after the Fourth Expansion Premises
Commencement Date, Landlord shall, at its sole cost and expense (which shall not
constitute an Operating Expense), be responsible for any repairs that are
required to be made to the Building Systems serving the Fourth Expansion
Premises, unless Tenant or any Tenant Party was responsible for the cause of
such repair, in which case Tenant shall pay the cost.

If the following “Early Access Conditions” are satisfied: (i) the tenant
occupying the Fourth Expansion Premises as of the date of this Sixth Amendment
(the “Existing Tenant”) surrenders the Fourth Expansion Premises prior to
March 31, 2016, and (ii) the Existing Tenant enters into an agreement with
Landlord, acceptable to Landlord in its sole and absolute discretion, that would
allow Tenant to access the Fourth Expansion Premises prior to March 31, 2016
(including a lease termination agreement), then Landlord shall permit Tenant
access to the Fourth Expansion Premises commencing 1 business day after the
Early Access Conditions are satisfied for the purposes of preparing the Fourth
Expansion Premises for Tenant’s occupancy (collectively, “Fourth Expansion
Premises Preparation”), provided that such Fourth Expansion Premises Preparation
is coordinated with Landlord, and Tenant complies with the Lease and all other
reasonable restrictions and conditions Landlord may impose during the Fourth
Expansion Premises Preparation. All such access shall be during normal business
hours. Landlord shall have no liability whatsoever to Tenant relating to or
arising from the failure of the Early Access Conditions to be satisfied. Any
access to the Fourth Expansion Premises by Tenant before the Fourth Expansion
Premises Commencement Date shall be subject to all of the terms and conditions
of the Lease, excluding the obligation to pay Base Rent or Operating Expenses.

Within five (5) business days following the Fourth Expansion Premises
Commencement Date, Tenant shall notify Landlord in writing (“Furniture Removal
Notice”) of the items of furniture present in the Fourth Expansion Premises that
Tenant does not want to use (“Landlord’s Furniture”). Landlord shall cause such
item(s) of Landlord’s Furniture identified in the Furniture Removal Notice to be
removed within five (5) business days after receipt of such notice. The cost of
the removal of such item(s) of Landlord’s Furniture shall be the responsibility
of Landlord. Any furniture located in the Fourth Expansion Premises on the
Fourth Expansion Premises Commencement Date not identified for removal in the
Furniture Removal Notice (“Existing Furniture”) shall become the property of
Tenant as of the date the Furniture Removal Notice is provided to Landlord.

Except as set forth in the Lease or this Sixth Amendment: (i) tenant shall
accept the Fourth Expansion Premises and the Existing Furniture in their
condition as of the Fourth Expansion Premises Commencement Date, subject to all
applicable Legal Requirements; (ii) Landlord shall have no obligation for any
defects in the Fourth Expansion Premises or the Existing Furniture; and
(iii) Tenant’s taking possession of the Fourth Expansion Premises and the
Existing Furniture shall be conclusive evidence that Tenant accepts the Fourth
Expansion Premises and the Existing Furniture, and that the Fourth Expansion
Premises and the Existing Furniture were in good condition at the time
possession was taken.

Tenant agrees and acknowledges that, except as otherwise expressly set forth in
this Sixth Amendment or in the Lease, neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Fourth Expansion Premises or the Existing Furniture, and/or
the suitability of the Fourth Expansion Premises or Existing Furniture for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Fourth Expansion Premises or the Existing Furniture are suitable for the
Permitted Use.

 

LOGO [g90931g98m14.gif]

 

-2-



--------------------------------------------------------------------------------

3. Definition of Premises. Commencing on the Fourth Expansion Premises
Commencement Date, the defined term “Premises” on Page 1 of the Lease is deleted
in its entirety and replaced with the following:

“Premises: That portion of the Project, containing approximately 94,735 rentable
square feet (“RSF”), consisting of (i) approximately 29,228 rentable square feet
(the “Original Premises”), (ii) approximately 19,177 rentable square feet
(“Expansion Premises”), (iii) approximately 13,388 rentable square feet (“Second
Expansion Premises”), (iv) approximately 8,903 rentable square feet (“Third
Expansion Premises”), and (v) approximately 24,039 rentable square feet (“Fourth
Expansion Premises”), all as determined by Landlord, as shown on Exhibit A.”

As of the Fourth Expansion Premises Commencement Date, Exhibit A to the Lease is
amended to include Exhibit A attached to this Sixth Amendment.

 

4. Base Rent.

a. Current Premises. Tenant shall continue to pay Base Rent for the Current
Premises as provided for in the Lease through April 30, 2020.

b. Fourth Expansion Premises. Commencing on the Fourth Expansion Premises Rent
Commencement Date, Base Rent for the Fourth Expansion Premises shall be equal to
$3.20 per rentable square foot of the Fourth Expansion Premises per month. Base
Rent payable with respect to the Fourth Expansion Premises shall be increased,
commencing on the later of (i) the first anniversary of the Fourth Expansion
Premises Rent Commencement Date, or (ii) May 1, 2017, and on each subsequent
anniversary of such date during the Base Term each, a “Fourth Expansion Premises
Adjustment Date”) by multiplying the Base Rent payable with respect to the
Fourth Expansion Premises immediately before such Fourth Expansion Premises
Adjustment Date by 3% and adding the resulting amount to the Base Rent payable
with respect to the Fourth Expansion Premises immediately before such Fourth
Expansion Premises Adjustment Date.

 

5. Tenant’s Share of Operating Expenses. Tenant shall continue to pay Operating
Expenses as provided for in the Lease through the FEP OPEX Adjustment Date (as
defined below). Commencing on the earlier of the (i) date that Tenant commences
business operations in all of the Fourth Expansion Premises, or (ii) the Fourth
Expansion Premises Rent Commencement Date (either, the “FEP OPEX Adjustment
Date”),Tenant’s Share of Operating Expenses payable by Tenant under the Lease
shall be increased by 17.62% and Tenant shall commence paying Operating Expenses
with respect to the Fourth Expansion Premises, and commencing on the FEP OPEX
Adjustment Date, the total Tenant’s Share of Operating Expenses which shall be
payable by Tenant under the Lease shall be equal to 69.46%. Notwithstanding
anything to the contrary contained herein, if Tenant commences business
operations in a portion (but not all) of the Fourth Expansion Premises prior to
the Fourth Expansion Premises Rent Commencement Date, Tenant shall be required
to pay Operating Expenses on a pro rata basis with respect to the actual
rentable square footage of the Fourth Expansion Premises in which Tenant is
conducting business operations, as determined by DGA.

As of September 1, 2015, Tenant’s Share of each earthquake deductible or
occurrence of uninsured earthquake damage affecting the Premises shall not
exceed $7.00 per rentable square of the Premises (including the Fourth Expansion
Premises only once the Fourth Expansion Premises Commencement Date has occurred)
(the “Current Cap”). On October 1, 2015, and on the first day of each month
thereafter through April 30, 2020, the Current Cap shall be reduced by $0.125
per rentable square foot of the Premises (including the Fourth Expansion
Premises only once the Fourth Expansion Premises Commencement Date has
occurred). Following earthquake

 

LOGO [g90931g98m14.gif]

 

-3-



--------------------------------------------------------------------------------

damage to the Project during the period between September 1, 2015, and April 30,
2020, Tenant shall pay Tenant’s Share of any such deductible or uninsured damage
in equal monthly installments amortized over the balance of the Base Term. For
the avoidance of doubt, the caps provided for in this paragraph shall apply from
September 1, 2015, through April 30, 2020, and shall thereafter be of no further
force or effect.

 

6. Fourth Expansion Premises TI Allowance. Landlord shall make available to
Tenant a tenant improvement allowance of up to $360,585 (the “Fourth Expansion
Premises TI Allowance”) for the design and construction of fixed and permanent
improvements desired by and performed by Tenant and reasonably acceptable to
Landlord in any portion of the Premises (the “Additional Tenant Improvements”).
The proposed scope of work for the Additional Tenant Improvements attached
hereto as Exhibit B has been approved by Landlord and Tenant. Except as
otherwise provided in this Section 6, the Fourth Expansion Premises TI Allowance
shall be available only for the design and construction of Additional Tenant
Improvements, including soft costs such as project management and permitting.
Tenant acknowledges that upon the expiration of the Term of the Lease, the
Additional Tenant Improvements shall become the property of Landlord and may not
be removed by Tenant. Except for the Fourth Expansion Premises TI Allowance,
Tenant shall be solely responsible for all of the costs of the Additional Tenant
Improvements; provided, however, Landlord shall be responsible, as an Operating
Expense (subject to the terms of Section 5 of the Lease), for performing any
code upgrades related to accessibility outside the Premises that are triggered
by Tenant’s performance of the Additional Tenant Improvements. The Additional
Tenant Improvements shall be treated as Alterations and shall be undertaken
pursuant to Section 12 of the Lease. In connection with the Additional Tenant
Improvements, Tenant shall pay to Landlord a construction management fee equal
to 1% of the hard costs incurred in connection with the Additional Tenant
Improvements in lieu of any amounts payable under Section 12 of the Lease. The
contractor for the Additional Tenant Improvements shall be selected by Tenant,
subject to Landlord’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord hereby approves of DGA as Tenant’s
architect for the Additional Tenant Improvements and Landmark Builders as
Tenant’s general contractor for the Additional Tenant Improvements. Prior to the
commencement of the Additional Tenant Improvements, Tenant shall deliver to
Landlord a copy of any contract with Tenant’s contractors, and certificates of
insurance from any contractor performing any part of the Additional Tenant
Improvements evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance.
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above.

During the course of design and construction of the Additional Tenant
Improvements, Landlord shall reimburse Tenant for the cost of the Additional
Tenant Improvements once a month against a draw request in Landlord’s standard
form, containing evidence of payment of the applicable costs and such
certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily and
reasonably obtains, to the extent of Landlord’s approval thereof for payment, no
later than 30 days following receipt of such draw request. Upon completion of
the Additional Tenant Improvements (and prior to any final disbursement of the
Fourth Expansion Premises TI Allowance) Tenant shall deliver to Landlord the
following items: (i) sworn statements setting forth the names of all contractors
and subcontractors who did work on the Additional Tenant Improvements and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for the Additional Tenant Improvements. Notwithstanding the foregoing, if
the cost of the Additional Tenant Improvements exceeds the Fourth Expansion
Premises TI Allowance, Tenant shall be required to pay such excess in full prior
to Landlord having any obligation to fund any remaining portion of the Fourth
Expansion Premises TI Allowance. The Fourth Expansion Premises TI Allowance
shall only be available for use by Tenant for the construction of the Additional
Tenant Improvements until the date that is 18 months after the Fourth Expansion
Premises Commencement Date (the “Outside Third TI Allowance Date”). Any portion
of the Fourth Expansion Premises TI Allowance which has not been properly
requested by Tenant from Landlord on or before the Outside Third TI Allowance
Date shall be forfeited and shall not be available for use by Tenant.

 

LOGO [g90931g98m14.gif]

 

-4-



--------------------------------------------------------------------------------

7. Base Term. The Base Term of the Lease with respect to the Fourth Expansion
Premises shall expire on April 30, 2020, concurrently with the expiration of the
Base Term of the Lease with respect to the Current Premises.

 

8. Removal of Tenant Improvements. Tenant shall not be required to remove any of
the Tenant Improvements existing in the Current Premises as of the date of this
Sixth Amendment or any Tenant Improvements constructed in the Premises pursuant
to Section 6 of this Sixth Amendment at the expiration or earlier termination of
the Term nor shall Tenant have the right to remove any such Tenant Improvements
at any time.

 

9. Extension Right. For the avoidance of doubt, Tenant’s Extension Right
pursuant to Section 39 of the Lease (as amended by the Second Amendment) shall
apply to both the Current Premises and the Fourth Expansion Premises and, if
exercised by Tenant pursuant to the terms of Section 39, must be exercised with
respect to the entire Premises.

 

10. Right of First Refusal. Notwithstanding anything to the contrary contained
in the Lease, (i) the ROFR Expiration Date (as defined in the Third Amendment)
is hereby extended through April 15, 2018.

 

11. Environmental. Notwithstanding anything to the contrary contained in
Section 28 or Section 30 of the original Lease, Tenant shall not be responsible
for or have any liability to Landlord, and the indemnification and hold harmless
obligation set forth in Section 30(a) of the original Lease shall not apply to
Hazardous Materials in the Fourth Expansion Premises, which Hazardous Materials
Tenant proves to Landlord’s reasonable satisfaction (i) existed prior to the
Fourth Expansion Premises Commencement Date, (ii) originated from any separately
demised tenant space within the Project other than the Premises, (iii) were not
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Project by Tenant or any Tenant Party, or (iv) migrated
from outside the Fourth Expansion Premises into the Fourth Expansion Premises,
unless in each case, to the extent the presence of such Hazardous Materials
(x) is the result of a breach by Tenant of any of its obligations under the
Lease, or (y) was caused, contributed to or exacerbated by Tenant or any Tenant
Party.

 

12. Signage. Notwithstanding anything to the contrary contained in the Lease,
Tenant shall be entitled to its pro rata share of signage available at the
Project, all of which shall be subject to the terms and conditions of Section 38
of the Lease. For the avoidance of doubt, any Tenant signage existing as of the
date of this Sixth Amendment shall be included as part of Tenant’s pro rata
share of signage, and not be in addition thereto.

 

13. ADA. Notwithstanding anything to the contrary contained in Section 7 of the
Lease, Tenant shall not be responsible to pay Tenant’s Share with respect to the
Fourth Expansion Premises only (which is equal to 17.62%) of costs incurred by
Landlord for non-compliance of the Common Areas of the Project with the ADA as
of the Fourth Expansion Premises Commencement Date.

 

14. Disclosure. For purposes of Section 1938 of the California Civil Code, as of
the date of this Sixth Amendment, Tenant acknowledges having been advised by
Landlord that the Project has not been inspected by a certified access
specialist.

 

15. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”), other
than Savills Studley and Jones Lang LaSalle, in connection with the transaction
reflected in this Sixth Amendment. Landlord and Tenant each hereby agrees to
indemnify and hold the other harmless from and against any claims by any Broker,
other than the brokers named in this Sixth Amendment, claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.

 

LOGO [g90931g98m14.gif]

 

-5-



--------------------------------------------------------------------------------

16. OFAC. Tenant is currently (a) in compliance with and shall at all times
during the Term of the Lease remain in compliance with the regulations of the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and
any statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List or the Sectoral Sanctions Identifications List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

17. Miscellaneous.

a. This Sixth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Sixth Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This Sixth Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective successors and assigns.

c. This Sixth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Sixth Amendment attached thereto.

d. Except as amended and/or modified by this Sixth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Sixth Amendment. In the
event of any conflict between the provisions of this Sixth Amendment and the
provisions of the Lease, the provisions of this Sixth Amendment shall prevail.
Whether or not specifically amended by this Sixth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Sixth Amendment.

[Signatures are on the next page]

 

LOGO [g90931g98m14.gif]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the day and year first above written.

 

LANDLORD:   ARE-SAN FRANCISCO NO. 17, LLC,   a Delaware limited liability
company   By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,    

a Delaware limited partnership,

managing member

    By:  

ARE-QRS CORP., a Maryland corporation,

general partner

      By:  

/s/ Gary Dean

      Its:  

Senior Vice President RE Legal Affairs

TENANT   FLUIDIGM CORPORATION   A Delaware Corporation   By:  

/s/ Vikram Jog

  Its:  

CFO

 

LOGO [g90931g98m14.gif]



--------------------------------------------------------------------------------

EXHIBIT A

Fourth Expansion Premises

 

 

LOGO [g90931img1.jpg]

 

LOGO [g90931g98m14.gif]



--------------------------------------------------------------------------------

EXHIBIT B

Proposed Scope of Work for Additional Tenant Improvements

 

  •   Remove up to 10 offices to convert to cubicle space

 

  •   Replace all carpeting

 

  •   Paint

 

  •   Upgrade lighting to Title 24 compliance

 

  •   Upgrade cabling

 

  •   Replace blinds (that may be FFE)

 

  •   Upgrade breakroom:

 

  •   Possibly expand into adjacent space

 

  •   Replace flooring

 

  •   Replace cabinetry

 

  •   Paint

 

  •   Remove wall and doors separating labs from administrative space

 

  •   Install uninterrupted power supply

 

LOGO [g90931g98m14.gif]